Montgomery, J.
(dissenting). The plaintiff brought this action to recover damages for injuries occasioned by a collision of the defendant’s passenger train with the plaintiff’s team, which at the time was being driven by plaintiff’s wife. The declaration avers that the train was running at an unusual rate of speed; that the defendant had caused wood to be piled near the track in such manner as to ■obscure the view of the train as it was approaching the crossing; and that the engineer of the train, upon approaching the crossing, failed to give the statutory signals by ringing the bell and blowing the whistle. At the conclusion of the testimony the circuit judge directed a verdict for the defendant, principally upon the ground that the testimony failed to show the negligence complained of. There was no such unusual rate of speed shown as constituted negligence, nor was the piling of the wood, in the manner in which it was piled, negligence, in and of itself; so that the substantial ground of negligence was the failure to give the crossing signals.
1. The evidence adduced on the part of the plaintiff was, it is true, in a sense, negative evidence; but we are constrained to hold that it was not so in any such sense as to justify us in holding, as matter of law, that it had no tendency to prove the failure to give the statutory signals. From the nature of the ease, the only way this could be proven by the plaintiff was by offering testimony of those who had an opportunity to hear the signals, and who were in such a position that they must have heard them; if they were in fact given. Mrs. Shufelt testified as follows:
“ Q. What do you say as to whether this train whistled or-not?
“ A. I did not hear the train whistle. It did not whistle.
“ Q. What do you say as to whether it rang the bell?
“A. It did not. It didn’t ring any bell there. I did not hear it if it did.’’
*339Four other witnesses were called, who testified that they did not hear the bell ring or the whistle sound.
The question is whether this testimony, standing by itself, uncontradicted, tended to establish the fact that the defendant omitted this duty. While the testimony offered to contradict this claim was strong, and may have been convincing, yet it will not do to establish, as a rule of law, that testimony which has a tendency to prove a fact may be withdrawn from the consideration of the jury because it is overborne by contradictory testimony. In such case the proper course is to submit the question to the jury, under proper instructions as to the weight of negative testimony, as compared with positive evidence; and if the' jury disregard such instructions, or if their verdict is founded rather upon prejudice than a due.consideration of the testimony, it becomes the duty of the trial judge to exercise his power to set aside the verdict on this ground. This may be a case in which a result adverse to the defendant upon this ground would call for the exercise of this power. Upon this we are not called upon to express an opinion, but have no doubt that if the occasion arises for the exercise of such power the learned circuit judge will not hesitate to perform his duty in that regard.
The case is very similar to that of Beauchamp v. Mining Co., 50 Mich. 166. It was said in that case:
“There was direct evidence in the case that a warning was given, in the usual and customary manner, before the blast was fired, and witnesses testified that they did not hear any warning, although within hearing distance at the time. IJnder such circumstances, while we might fairly suppose that a jury would believe testimony of a positive, rather than that of a negative, character, yet so many other considerations enter into the inquiry as to whether a sufficient warning was given or not, that it would be unsafe, as a general rule, for the court to withdraw such a question from the consideration of the jury. The relative positions of the several witnesses; the manner in which they were *340.engaged at the time; their apparent interest or bias; their appearance upon the stand, — these and other matters require attention and. deliberation; and, where the trial judge declines to take the case from the jury, the case should be an exceeding clear one that would justify this Court in finding error. The question whether any- — and, if so, a sufficient — notice was given was one of fact, upon which the evidence, though perhaps weak upon one side, was conflicting, thus bringing it clearly within the proper province of the jury to pass upon. If any error was committed by the jury, the remedy is not in this Court, but in the court below, upon a motion for a new trial, or to set aside the verdict.” See, also, Guggenheim v. Railway Co., 66 Mich. 156, 159.
The circuit judge apparently relied upon the case of Lake Shore & M. S. R. R. Co. v. Miller, 25 Mich. 274. In that case it was said:
“It was also claimed on the trial that the bell of the locomotive of this train was not rung on the approach to the crossing; and, though there was some evidence on the part of the plaintiff tending to show this, most of her witnesses merely saying they did not hear or notice the bell, but some of them stating that it was not rung, the evidence on the part of the defendant was so overwhelming and convincing to the contrary that the judge, in giving the case to the jury, remarked that it seemed to him that, under the evidence, the ringing of the bell could hardly be seriously questioned, but that he left it to the jury, etc. This remark was well warranted, and the evidence was such that, if the specific question had been left to the jury, and they had found the bell was not rung, the court should have promptly set aside the verdict.”
In the case last cited the question was not withdrawn from the jury, but was submitted under instructions. It is proper to add that "the expression of the circuit judge’s opinion as to the weight of this testimony is not in accordance with the rule now obtaining in this State. Blackwood v. Brown, 32 Mich. 104; Chase v. Iron Works, 55 Id. 139; Baird v. Randall, 58 Id. 175.
2. It is contended, however, by the defendant, that, even *341if the circuit judge erred in his conclusion upon this question, the plaintiff’s wife was, as matter of law, guilty of contributory negligence, and that, therefore, the case should not, in any event, have gone to the jury.
The testimony offered on the part of the plaintiff tended to show that the highway over- which Mrs. Shufelt was driving passed through a cut, and that, as she approached the track from the north, the bank, and the woodpile thereon, to the westward, obstructed her view of the track at the point where the train would be when she was opposite the pile of wood. Photographs were introduced in evidence, taken at a distance of 108 feet from the track, and at a distance of 75 feet, respectively. At the first point which she reached when approaching the track, namely, the one distant 108 feet, she had an unobstructed view of the track for a very considerable distance to and beyond the point where the track curved to the left, and it is claimed that she could also see a train approaching the crossing from a point 75 feet distant; and the photograph taken at this point, with the train abreast of the woodpile, makes it apparent that the smokestack and parts of the upper portion of the cars would be discernible. But when she reached this point the train with which the collision occurred must have been at a considerable distance up the track, and the line of vision would be above the top of the cars at the point where they must have been, if on a level with the point opposite the woodpile.
The plaintiff offered testimony tending to show that as the crossing was approached the view of the approaching train would be obscured for a distance of 3 or 4 rods, at least, until within 18 or 20 feet of the track, when the track was clear to view again. Mrs. Shufelt testified as to the care she exercised, as follows:
“ Q. When you got on the top of -this hill, what did you do to see whether there was a train coming or not?
*342“A. I slacked up my team, and looked.
“ Q. They were on a walk then, were they not?
“A. Yes, sir.
“ Q. And if you slacked up-
“ A. I came pretty near to a standstill, to see if I could hear anything of them.
“ Q. Were you expecting a train?
“A. No, sir; I was expecting the train had got to Eeed City long before I got to the track.
“ Q. What did you do?
“ A. I looked to see if I could see any cars coming.
“ Q. Looked to the west?
“A. I looked to the west, and the east too.
“ Q. You didn’t hear anything?
“A. I didn’t hear anything.
“ Q. Or see anything?
“A. Or see anything.
“ Q. What did you do then?
“.A. I went along.
“ Q. The team on a walk or trot?
“A. On a walk.”
She further testified that it was because of the obstruction of the bank and woodpile that she could not see the cars coming; that she heard no signal. And in answer to a question on cross-examination:
“ Q. From the top of the hill down to the crossing, you were looking west were you not?
“A. Yes, I was looking west, and east too.
“ Q. When looking west, you looked to see if you could see the cars coming?
“A. I turned my head first one way and then the other, to see if I could see the cars coming.”
She further testified:
“ The horses were between the rails when I first saw the train. When I got on the track the train was right there, —right close by.”
With this testimony, that she looked carefully at the top of the hill, and that she continued to took to the east and west, before us, we think it is not competent to say, as matter of law, that she was guilty of contributory negligence because she failed to stop in a "distance of IS or 20 *343feet, where a view of the ears could be obtained. The distance from where she was sitting in her seat, to the heads of the horses, must have been some 10 or 12 feet, so that she. could not have traversed to exceed 8 or 10 feet after passing-the point where the train was obscured from view. If she was in fact looking in the other direction at this moment,, it was not necessarily negligent; and it appears that she did in fact discover the train as early, at least, as the horses reached the first rail of the track, as she pulled the team to the left, and the train striking the horse nearest to the track caused the injury. The fact that she had looked when within a few rods of the track, and when her view was unobstructed; the fact that the train was behind time, so that she had some reason to believe that no train was approaching; and the fact that, according to the testimony of plaintiff’s witnesses, no signals were given, — when taken in connection with the testimony of Mrs. Shufelt, that she did in fact look both ways, we think, justified the submission of the question of contributory negligence to the jury. The case is not unlike Guggenheim v. Railway Co., 57 Mich. 488, 66 Id. 150. See, also, Cooper Railway Co., 66 Mich. 261, in which case it was said:
“It is a wholesome precaution for persons approaching the track of a railroad to look both ways, and to listen for approaching trains, and it is what is generally required. But it is not a rule of universal application. Every case must depend upon its own circumstances.”
See, also, Richmond v. Railway Co., 87 Mich. 374; Evans v. Railroad Co., 88 Id. 442. These latter cases, it is true, were cases in which the traveler was lulled into a sense of security by appearances created by the defendant. But in the present case it appeared that no train was due at the time, and that Mrs. Shufelt had in fact looked up the track before passing the point of obstruction; and to hold that she was negligent, as matter of law, under the circum*344stances of this case, is to hold that she must have kept her •eyes constantly towards the west, to the neglect of a like duty to note the approach of any train that might be coming from the east.
See, also, the case of Railway Co. v. Ives, 344 U. S. 408. In that case it appeared that for a considerable distance before the crossing was reached a view of the railroad was ■obstructed, so that it was not until a traveler was within 15 or 20 feet of the track that he could get an unobstructed view of the track to the right. One witness testified that, if he was in a buggy, his horse would be within 8 feet ■of the track before he could get a good view of it in 'both directions’. The deceased was driving' along with his wife, in a buggy. It appeared that they stopped at some distance back from the track to listen for any train that might be passing, and while there a train on one of the other roads passed by, going out of the city. They then drove ahead to the track, and just as they reached the track, and while apparently watching the train that had passed, they were struck by one of defendant’s trains, coming from the right, at the rate of 20 to 40 miles an hour. It was held, under the circumstances of that case, that the •question of contributory negligence was for the jury.
In Greany v. Railroad Co., 103 N. Y. 419, it was said •of a case similar to the one under consideration:
“ Whether she looked exactly at the right moment, or in •each direction in proper succession, or from the place most likely to afford information, cannot be determined, as matter •of law; and whether, upon the whole, and in view of all the surrounding circumstances, including the negligent conduct of defendant, she exercised due care,, was a question which the trial court could not properly decide for itself, but was bound to submit to the jury, as one which they alone •could answer.” See, also, Kellogg v. Railroad Co., 79 N. Y. 72.
In McGill v. Railway Co., 25 Atl. Rep. 540, negli*345gence of the railroad company was shown, and it was further shown that the deceased stopped, and looked for a train, about 50 feet distant from the track. The court say:
“The only question on the motion for judgment of non-suit was his alleged contributory negligence in not stopping, looking, and listening at a point where he could haye had a better view of the approaching train. According to the opinion of some of the witnesses, from the position he occupied at the end of the bridge, he could have seen, over the box-cars, etc., the top of the smokestack of the engine and tops of the passenger coaches. As to that, however, the testimony was somewhat conflicting. It is reasonably certain, however, that he neither heard nor saw the rapidly-approaching train, because it cannot be presumed that he would willfully drive upon the track in front of the train, to his own sure destruction. Conceding, for the sake of argument, that there was some evidence tending to show that the deceased was guilty of contributory negligence in not stopping at a point where he might have had a more unobstructed view, that evidence should have been submitted to the jury, under proper instructions as to the principles of law involved. It was their exclusive province to consider and weigh the testimony, and draw therefrom such conclusions of fact as, in their judgment, were warranted.” See, also, Ellis v. Railroad Co., 138 Penn. St. 506; Newhard v. Railroad Co., 19 L. R. A. 563.
The case of Haas v. Railroad Co., 47 Mich. 401, we think, is clearly distinguishable from the present. In that case the deceased, after checking his team for an instant two or three rods from the crossing, went forward on a brisk trot until the heads of his horses came in collision with the engine. In the present case the plaintiff’s wife approached the crossing with the team under perfect control, and the only fault, if any, was that she failed, at the very instant when she could have discerned the train to the west, to look in that direction. The jury might have found, if they believed her testimony, that she was directing her attention to the east. This was a question for the jury.
*346The judgment should be reversed, and a new trial ordered»
McGrath, J., concurred with Montgomery, J.